Tolman, J. (dissenting)
— I am unable to concur in that part of the opinion which holds that respondent did not assume the risk as a matter of law. There were no concealed defects in the scaffolding. The light was good and respondent testified that he could have seen if he had looked. The limitations of the scaffolding were perfectly open and apparent, and under these conditions reasonable minds may not differ. It was the duty of respondent to use- some care for his own safety, and the slightest and most superficial observation upon his part when he went upon the scaffolding would have fully advised him of the danger of the situation. Under these conditions he should be held to have assumed the risk, and the action should be dismissed.
Mackintosh and Mitchell, JJ., concur with Tolman, J.